DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,350,169. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

Instant Application
Patent No. 11,350,169
1. A computer-implemented method comprising: 
accessing at least one media item;
segmenting the accessed media item into a plurality of video shots; 
















instantiating a trained machine learning model that has been trained to automatically identify video shots in media items according to a relative similarity score that indicates a similarity between matched and unmatched video shots; and 
2. The computer-implemented method of claim 1, wherein training of the trained machine learning model includes maximizing a comparative contrast between matched video shots and unmatched video shots 







applying the trained machine learning model to the accessed media item to generate a recommendation score for the plurality of video shots, the recommendation score indicating a degree to which each video shot is recommended for inclusion in a media item trailer that corresponds to the media item.  

1. A computer-implemented method comprising:
accessing one or more media segments that correspond to at least one respective media item, wherein at least one of the media segments is divided into one or more discrete video shots;
matching one or more of the discrete video shots in the media segments to corresponding video shots in the corresponding media items according to one or more matching factors, wherein at least one of the discrete video shots remains unmatched; 
generating a relative similarity score between the matched video shots in the media segments and the corresponding video shots in the media items;
generating a second relative similarity score for unmatched video shots in the media segments; and 
training a machine learning model to automatically identify video shots in the media items according to the generated relative similarity score between matched and unmatched video shots, 



the machine learning training including maximizing a comparative contrast between matched media segments and unmatched media segments.

9. The computer-implemented method of claim 1, further comprising: accessing at least one different media item for which no corresponding media trailer has been generated; segmenting the at least one different media item into a plurality of video shots; and 
applying the trained machine learning model to the at least one different media item to generate a recommendation score for each video shot, the recommendation score indicating how desirable each video shot is to have in a corresponding media item trailer.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9 and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swaminathan et al. (hereinafter ‘Swaminathan’, Pub. No. 2020/0021873).

Regarding claims 1, 13 and 20, Swaminathan teaches a system (with corresponding computer-implemented method and non-transitory computer-readable medium) (Fig. 3; [0073]-[0075]) comprising: 
at least one physical processor; and physical memory comprising computer-executable instructions that, when executed by the physical processor ([0166]), cause the physical processor to: 
access at least one media item ([0060]); 
segment the accessed media item into a plurality of video shots ([0075]-[0077]); 
instantiate a trained machine learning model that has been trained to automatically identify video shots in media items according to a relative similarity score that indicates a similarity between matched and unmatched video shots ([0066]; [0067]; [0077]-[0081]); and 
apply the trained machine learning model to the media item to generate a recommendation score for the plurality of video shots, the recommendation score indicating a degree to which each video shot is recommended for inclusion in a media item trailer that corresponds to the media item ([0028]; [0047]; [0079]; [0087], where the trailers are new digital content, [0030]; [0033]).  

Regarding claim 3, Swaminathan teaches further comprising ranking the video shots of the at least one media item according to each video shots' generated recommendation score ([0080]).  

Regarding claim 4, Swaminathan teaches further comprising automatically assembling the plurality of video shots into a new media item trailer according to the recommendation score ranking ([0080]-[0083]).  

Regarding claim 5, Swaminathan teaches further comprising providing the ranked, video shots to a media item trailer producer for arrangement into a media item trailer ([0086]).  

Regarding claim 6, Swaminathan teaches wherein training of the trained machine learning model is performed by: matching one or more of the video shots in the media item to corresponding video shots in another media item according to one or more matching factors, wherein at least one of the video shots remains unmatched; generating a relative similarity score between the matched video shots in the at least one media item and the corresponding video shots in the other media item ([0066]; [0067]; [0077]; [0078]); generating a second relative similarity score for unmatched video shots in the at least one media item ([0077]-[0081]).  

Regarding claim 7, Swaminathan teaches wherein the one or more matching factors comprise at least one of: a number of similar objects that appear across video shots; an amount of similar coloring across video shots; an amount of similar motion between video shots; an identification of similar film characters across video shots; or an identification of similar backgrounds across video shots ([0066]; [0082]; [0094]-[0098]).  

	Regarding claim 8, Swaminathan teaches wherein training the machine learning model to automatically identify video shots in media items comprises providing higher relative similarity scores as positive training data for the machine learning model and providing lower relative similarity scores as negative training data for the machine learning model ([0077]-[0081]).  

	Regarding claim 9, Swaminathan teaches wherein training the machine learning model to automatically identify video shots in media items comprises providing matched video shots as positive training data for the machine learning model and providing unmatched video shots as negative training data for the machine learning model ([0077]-[0081]).  

Regarding claim 14, Swaminathan teaches wherein the video shots automatically identified by the machine learning model comprise a hook clip for at least one of the media items, the hook clip comprising one or more video shots designed to generate interest in the accessed media item ([0027]; [0031]; [0076]).  

	Regarding claim 15, Swaminathan teaches wherein the video shots automatically identified by the trained machine learning model comprise one or more scenes of interest in the at least one media item ([0027]; [0031]; [0076]).  

	Regarding claim 16, Swaminathan teaches wherein the video shots automatically identified by the trained machine learning model comprise one or more media item video frames from which at least one film artwork image is derived ([0074]; [0082]).  

Regarding claim 17, Swaminathan teaches wherein the computer-executable instructions further cause the physical processor to filter and remove one or more of the identified video shots that are identified for use in at least one media trailer ([0091]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (hereinafter ‘Swaminathan’, Pub. No. 2020/0021873) in view of Mahyar et al. (hereinafter ‘Mahyar’, Patent No. 10,455,297).

 Regarding claim 10, Swaminathan teaches all the limitations of the claim it depends on. On the other hand, Swaminathan does not explicitly teach wherein the machine learning model is specific to an identified genre.
However, in an analogous art, Mahyar teaches a system that generates content summaries/previews (col. 2 lines 8-29; col. 3 lines 34-42). When a user requests a preview, the system analyzes the content using user’s preferences/profile, and detect themes or genres on the content segments. The system scores the segments and selects the segments that are close to the user’s genre preferences (col. 5 line 60 to col. 7 line 16). Mahyar teaches that once the system recognizes a theme or type of content, the system uses one or more machine learning modules or algorithms (col. 8 lines 14-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swaminathan’s invention with Mahyar’s feature of using specific machine learning models to an identified genre for the benefit of improving functionality, improving computing efficiency and generation content that may be more relevant to the users. 

Regarding claim 11, Swaminathan and Mahyar teach wherein the at least one media item comprises video shots of the identified genre (Mahyar: col. 7 line 10-67).  

Regarding claim 12, Swaminathan and Mahyar teach wherein the genre is identified by recognizing one or more patterns in the at least one media item and categorizing the media item as belonging to the identified genre (Mahyar: col. 7 line 10-67).  

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (hereinafter ‘Swaminathan’, Pub. No. 2020/0021873) in view of Hamid et al. (hereinafter ‘Hamid’, Patent No. 10,917,704).

Regarding claim 18, Swaminathan teaches all the limitations of the claim it depends on. On the other hand, Swaminathan does not explicitly teach wherein one or more of the filtered video shots that were removed from being used in at least one of the media trailers includes a spoiler moment.  
However, in an analogous art, Hamid teaches a system for automated video previews generation. The system analyzes the video/audio using machine learning algorithms (col. 2 lines 46-56). The system removes from the previews segments that are sensitive to the storyline; in other words, spoiling content (col. 6 lines 39-65; col. 11 lines 43-60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swaminathan’s invention with Hamid’s feature of removing spoiling content for the benefit of avoiding to ruin user’s experience.

Regarding claim 19, Swaminathan teaches all the limitations of the claim it depends on. On the other hand, Swaminathan does not explicitly teach wherein one or more of the filtered video shots that were removed from being used in at least one of the media trailers includes sensitive content. 
However, in an analogous art, Hamid teaches a system for automated video previews generation. The system analyzes the video/audio using machine learning algorithms (col. 2 lines 46-56). The system removes from the previews segments that are sensitive to the storyline; in other words, spoiling content (col. 6 lines 39-65; col. 11 lines 43-60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swaminathan’s invention with Hamid’s feature of removing sensitive content for the benefit of avoiding to ruin user’s experience.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421